               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  : Crim. No. 1:19-CR-00304
                                          :
            v.                            :
                                          :
                                          :
DARRYL PIERCE                             : Judge Sylvia H. Rambo


                                     ORDER

      AND NOW, this 3rd day of June, 2021, upon consideration of the motions in

limine filed by Defendant Darryl Pierce (Doc. 46) and the government (Doc. 48),

and in accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that:

   (1) The government’s motion is GRANTED to the extent it seeks to introduce at

      trial evidence concerning a Glock pistol and ammunition recovered from

      Defendant’s bed in connection with the July 2016 search of his residence, for

      the non-propensity purpose of showing knowledge and lack of mistake in

      connection with his alleged August 2018 possession of a firearm that was

      recovered from the same bed;

   (2) The government’s motion is GRANTED to the extent it seeks to introduce at

      trial audio of Defendant’s July 2016 statement in a social media post, located

      at 5:05-5:26 of the video, regarding his tendency to sleep with a pistol;




                                         1
  (3) Defendant’s motion is GRANTED to the extent it seeks to exclude at trial

     evidence of Defendant’s firearm-related tattoos;

  (4) Defendant’s motion is conditionally GRANTED to the extent it seeks to

     exclude at trial evidence of an undated photograph depicting an unidentified

     person holding a firearm;

  (5) The motions are DENIED in all other respects.

IT IS SO ORDERED.



                                           s/Sylvia H. Rambo
                                           Sylvia H. Rambo
                                           United States District Judge




                                       2
